DETAILED ACTION
	Claims 1-6 are pending and have been examined on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 the claim recites the limitation "OPRGE and/or WERG".  There is insufficient antecedent basis for this abbreviation limitation in the claim and it is unclear from the claim what the abbreviations are intended to mean.  Although claim 2 remedies the term “OPRGE” it does not remedy the term “WERG” or the independent claim and claims depending therefrom. Please note this ground may be overcome by reciting the expanded terms adjacent to each of the  abbreviations, in claim 1 or the first instance of the claims. 
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth above. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAO GUO et al (CN 100506962 C).
	The instant claims are drawn to a raw garlic, Allum sativum (identified therein as the alternative name “Oleum Bulbus Allii”), organic-phase extract pharmaceutical composition (see claims 1-6), the composition being suitable for intravenous (IV), intraperitoneal (IP) or intratumoral injection (see claims 4-6), and having therapeutic effect (see claims 1, 5,6,).
Guo et al however anticipates the claims by teaching a garlic refining process for obtaining a garlic/Allum sativum/Allii raw material and from the oil thereof extracting a refined extract useful for intravenous injection. The composition may be obtained “through water distillation or organic solvent extraction ” (organic phase recovered garlic extract, see entire document, English translation, Description at page 1 for example). The reference further recites providing to among others, a “diabetic subject” (see description) or as an antifungal/antimycotic (broadly, infectious disease treating). 
The cited reference is relied upon for the reasons discussed above.  If not expressly taught by the reference, based upon the overall beneficial teaching provided by this reference with respect to providing garlic extract to a patient/subject in need thereof in the manner disclosed anticipated by the reference mere teachings of administering the extract as the properties of the composition are inseparable from its functions (and based upon the instant broad claims which remain inclusive of and do not preclude the reference’s administered compositions. Please see MPEP 2112.02 at Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993) which similarly states, regarding inherent but reference-silent properties still being anticipatory of the claims, that: 
“The Board rejected a claim directed to a method for protecting a plant from plant pathogenic nematodes by inoculating the plant with a [first function] nematode inhibiting strain of P. cepacia. A U.S. patent to Dart disclosed inoculation using P. cepacia type Wisconsin 526 bacteria for [a second function of] protecting the plant from  fungal disease. Dart was silent as to nematode inhibition but the Board concluded that nematode inhibition was an inherent property of the bacteria. The Board noted that applicant had stated in the specification that Wisconsin 526 possesses an 18% nematode inhibition rating”.

Therefore, the invention as a whole is anticipated by the references, especially in the absence of evidence to the contrary.
 	Please note, since the Office does not have the facilities for examining and comparing Applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (and within the claimed processes).  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons  therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/AARON J KOSAR/Primary Examiner, Art Unit 1655